Title: From George Washington to Joseph Reed, 6 October 1778
From: Washington, George
To: Reed, Joseph


          
            Sir,
            Head Quarters Fish Kill October 6th 1778
          
          I had the honor of receiving three days since your letter of the 30th of September; and should have answered it at once but was delayed 
            
            
            
            by being separated from my papers, a recourse to which was necessary to assist my memory.
          I recollect, that in a conference with the Committee of arrangement on the subject of inlisting prisoners and deserters, I gave my opinion explicitly against the practice; and that a letter was written by them to congress agreeable to this idea—though I am not equally clear, as to the precise contents of the letter, or whether I understood the scope of it to comprehend Pulaski’s corps—It may have happened in the perplexity of business, that the peculiar circumstances of the establishment of this corps did not occur to me; otherwise I should have conceived myself bound to make an exception in its favour. A compact made between the public and the Count, when all the inconveniences of engaging such characters had been fully experienced, would have restrained me from recommending a measure, which was a direct breach of it, and might give just cause of complaint. The principal motive for authorising the Count to raise his corps, was to induce him voluntarily to relinquish the command of the cavalry, with which the officers under him were in general dissatisfied; and it was thought better to submit to the defect in its composition than either to leave the cavalry in a state, which occasioned a total relaxation of discipline, and destroyed its usefulness, or to force the Count out of it, whose zeal and bravery entitled him to regard, without compensating in some way that might reconcile him to the sacrifice, he was required to make. When he proposed his plan to me, I informed him of the objections to it and even avoided flattering him with the concurrence of Congress. You will perceive by the inclosed extract of my letter to them on what footing the affair was placed. Their resolve of the 28th of March which sanctioned his raising a corps left the point of engaging prisoners and deserters undecided, but impowered me to dispense in that instance with their resolve against it, if I should deem it not injurious to the service. The reasons before assigned determined me to consent to the Counts views so far as to permit his composing a third of his infantry of deserters.
          When the Board of War consulted me on the propriety of permitting this corps to join the army, recurring to the original principle of its formation, my opinion naturally favoured its coming forward, if agreeable to Congress. After all the trouble the Count has given himself to raise and equip the corps, he could not but esteem it a singular hardship to be deprived of the benefit of his exertions from considerations of inconvenience, which existed before they were undertaken and had been in a manner precluded by contract.
          The circumstance of the Counts having exceeded his establishment was a matter to which I did not advert. There would certainly 
            
            
            
            be no injustice in reducing the extra number. But Whether as the men are raised and clad and the expence already incurred—it may not be as well to risk the additional disadvantage which may attend bringing them into the field is a question which Congress will decide.
          I am extremely sorry, if any misconception in me should have been the cause of the least embarrassment to the Committee; and I hope the explanation I have now given will remove every difficulty. With the greatest esteem and regard I have the honor to be Sir Your most Obedt servt.
        